By Judge Thomas D. Horne
In this action for damages, the Defendants request that the Court voluntarily stay further proceedings pending a decision on the arbitrability of the issues in dispute by the Federal District Court for the Southern District of New York. Noland, et al., have filed a petition with the Federal Court requesting that it compel arbitration of the instant state claims pursuant to the provisions of the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
The issue of the arbitrability of the instant claims may be raised either before this Court, by way of a motion to stay and compel arbitration, or by the filing of a petition in a Federal Court otherwise having jurisdiction over such claims. 9 U.S.C. §§ 3, 4; Whiteside v. Teltech Corp., 940 F.2d 99 (4th Cir. 1991). Where a litigant has elected to proceed in accordance with an available remedy, it is a poor use of judicial resources for the Court to mandate a duplicitous proceeding when the exercise of judicial discretion can avoid such a result.
Accordingly, the Court will voluntarily stay further proceedings in this case until the issue of arbitrability is determined by the Federal Court.